This is the second time this case has been before us on the appeal of the present appellant. In 137 Md. 291, the judgment was reversed and a new trial awarded. It was again tried and the plaintiff (appellant) recovered a verdict for three hundred dollars. Not being satisfied with that verdict, she has appealed and the only question in the record is one presenting a ruling from the lower court on the prayers. The plaintiff offered seven prayers, four of which were granted, and the other three rejected. The defendant also offered seven, all of which were granted except the sixth and seventh, which were rejected.
As about twelve pages of the appellant's brief is devoted to what is really an attempt to have this Court grant a new trial by reason of the alleged failure of the jury to properly compensate the plaintiff for the injury sustained by her, it will be well to dispose of that before taking up the rulings on the prayers. The general rule is thus stated in 2 Poe, Pl.  Pr. sec 349: "Motions for a new trial are addressed to the sound discretion of the court, and from its action in granting or refusing them, whether absolutely or on terms, no appeal will lie," and many cases are cited in the note. A number of efforts have been made from time to time to have *Page 444 
this Court entertain such appeals, sometimes by seeking to have us regard the applications as something other than a mere motion for a new trial, but when the appeal was from the action of the lower court on such a motion, or what was equivalent to one, this Court has consistently refused to entertain it. The rule has been so often announced that it may be regarded as useless to refer to any decisions except those found in 2 Poe, supra, but what has been said in a few of them will not be out of place, as reflecting upon the position this Court has taken in reference to appeals to it from the rulings of the lower court on such motions. In Balto.  O.R.R. Co. v. Brydon, 65 Md. 198, a verdict for $75,000 was involved. The Court said: "By the immemorial practice of the Maryland courts, the jury has an unqualified right to form its judgment on the facts which the court determines to be legally sufficient, without any interference or control on the part of the judge. After the verdict is rendered, the judge who tried the case may set it aside and grant a new trial in his discretion, if justice so requires it. But the functions of this Court are much more limited. We have no right to decide on the correctness orincorrectness of the verdict of a jury. We are restricted entirely to the questions of law decided by the court below." (Italics ours.)